


EXHIBIT 10.74




THIRD AMENDMENT AND RATIFICATION
TO PURCHASE AND SALE OF MEMBERSHIP INTERESTS AGREEMENT


THIS THIRD AMENDMENT AND RATIFICATION TO PURCHASE AND SALE OF MEMBERSHIP
INTERESTS AGREEMENT (this “Amendment”) is dated as of December 8, 2014, by and
among PKY SUSP, LLC, a Delaware limited liability company (“Seller”) and Banyan
Street/GAP SUSP Mezz Holdings, LLC, a Delaware limited liability company
(“Purchaser” and each Seller and Purchaser shall each be a “party” and
collectively the “parties”).


RECITALS
A.    Seller and Banyan Street/GAP SUSP Holdings, LLC entered into that certain
Purchase and Sale of Membership Interests Agreement dated October 5, 2014, that
certain Amendment and Ratification to Purchase and Sale of Membership Interests
Agreement dated October 29, 2014 and certain Second Amendment and Ratification
to Purchase and Sale of Membership Interests Agreement dated November 20, 2014
(collectively and as assigned from Banyan Street/GAP SUSP Holdings, LLC to
Banyan Street/GAP SUSP Mezz Holdings, LLC, the “Agreement”).
B.    Seller and Purchaser desire to amend the Agreement as more particularly
set forth in this Amendment.
NOW THEREFORE, for and in consideration of the mutual agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties amend the Agreement as follows:


1.    Recitals; Defined Terms. The above recitals are true and correct and
incorporated in this Amendment by reference. Capitalized terms not otherwise
defined in this Amendment shall have the meanings given to them in the
Agreement.


2.    Deerfield One. Notwithstanding anything to the contrary, including Section
5.1 of the Agreement, Purchaser acknowledges and agrees that at Closing Banyan
Street/GAP Deerfield One Owner, LLC (the “Deerfield Sub”) will not own (a) the
approximately 1.85 acres of real property described in that certain Quit Claim
Deed from Crescent Brookdale Associates, LLC to Crescent Resources, LLC recorded
in Deed Book 39042, page 434 of the real property records of Fulton County,
Georgia, and (b) the approximately 0.03 acres of real property described in the
deed recorded in Deed Book 26228, Page 40 of the real property records of Fulton
County, Georgia (collectively, the “Less and Except Real Property”). Purchaser
further acknowledges and agrees, notwithstanding anything to the contrary,
including Section 5.1 of the Agreement, that Seller shall be entitled in its
sole and absolute discretion to accept (or not to accept) pursuant to the SUSP I
PSA the Deed, Title Commitment and Survey in favor of the Deerfield Sub with the
Less and Except Real Property as a Permitted Exception or to accept the Deed,
Title Commitment and Survey in favor of the Deerfield Sub with a legal
description other than the legal description set forth on Exhibit A-6 of the
SUSP I PSA, so long as such legal description reasonably describes the real
property that Deerfield One Owner Corp. actually owns in a manner that is
acceptable to







--------------------------------------------------------------------------------




the Title Company and Commonwealth in order to issue a title policy to Deerfield
Sub insuring its ownership of the real property that Deerfield One Owner Corp.
actually owns as of the date hereof.


3.    Section 8.7 of the Agreement. Notwithstanding anything in the Agreement to
the contrary, including Section 8.7 of the Agreement, Purchaser acknowledges and
agrees that Seller shall be entitled, in its sole and absolute discretion, to
elect to (or to elect not to) amend the SUSP I PSA to amend the legal
description of Deerfield One in Exhibit A-6 of the SUSP I PSA, so long as such
amended legal description reasonably describes the real property that Deerfield
One Owner Corp. actually owns in a manner that is acceptable to the Title
Company and Commonwealth in order to issue a title policy to Deerfield Sub
insuring its ownership of the real property that Deerfield One Owner Corp.
actually owns as of the date hereof. Additionally, if Seller does so elect to
amend the SUSP I PSA to amend the legal description of Deerfield One in Exhibit
A-6 of the SUSP I PSA, Purchaser further acknowledges and agrees that Seller
shall be entitled to amend the SUSP I PSA in any other manner in connection
therewith in its reasonable discretion, so long as such amendment does not
materially and adversely affect the Memberships Interests or the Properties.


4.    Section 9.1 of the Agreement. The first sentence of Section 9.1 of the
Agreement shall be deleted in its entirety and replaced with the following:


The obligations of Seller under this Agreement to sell the Membership Interests
and consummate the other transactions contemplated hereby shall be subject to
the satisfaction of the following conditions on or before the Closing Conditions
Deadline, except to the extent that any of such conditions may be waived by
Seller in writing at or prior to the Closing Conditions Deadline in Seller’s
sole and absolute discretion. The term “Closing Conditions Deadline” shall mean
later of: (a) 10:30 am eastern time on the Outside Closing Date, or (b) the date
and time that: (i) Seller shall have satisfied the conditions expressly set
forth in Section 9.2.1 and 9.2.3 of the Agreement, and SUSP I PSA Sellers have
satisfied the conditions expressly set forth in Section 9.2.1 and 9.2.3 of the
SUSP I PSA, and (ii) Seller shall have delivered the documents and instruments
set forth in Section 10.1 of the Agreement to Escrow Agent to be held in escrow,
and SUSP I Sellers shall have delivered the documents and instruments set forth
in Section 10.1 of the SUSP I PSA to Escrow Agent to be held in escrow.
Notwithstanding anything to the contrary herein, in the event that Purchaser
fails to fund the Balance of the Purchase Price on or before the Closing
Conditions Deadline, and the Deposit (as defined in Section 2.1.1 of the SUSP I
PSA) (the “SUSP I Deposit”) is returned to Seller for any reason, in whole or in
part, then the Seller shall promptly return to Purchaser the Returned Deposit
Amount. The term “Returned Deposit Amount” shall mean: (i) if Seller received
the entire SUSP I Deposit, the entire Deposit less 29% of any actual and
reasonable costs incurred by Seller to collect the SUSP I Deposit, or (ii), if
Seller received less than the whole SUSP I Deposit, an equivalent percentage of
the Deposit as the percentage of the SUSP I Deposit that was actually received
by Seller, less 29% of any actual and reasonable costs that Seller incurred to
collect the SUSP I

2

--------------------------------------------------------------------------------




Deposit. Further, notwithstanding anything to the contrary herein, in the event
that Purchaser fails to fund the Balance of the Purchase Price on or before the
Closing Conditions Deadline, and Seller elects to proceed to consummate the
Closing (as defined in the SUSP I PSA) under the SUSP I PSA, then the Purchaser
shall have the right at any time prior to 5:00 pm on the Outside Closing Date to
tender the Balance of the Purchase Price and compel the Closing (as defined in
this Agreement) under this Agreement so long as Purchaser: (a) is otherwise in
compliance with all terms of the Agreement (other than the Closing Conditions
Deadline), and (b) in addition to all other sums due pursuant to the Agreement,
including the Balance of the Purchase Price, Purchaser shall pay to Seller all
of Seller’s actual costs and expenses in connection with obtaining financing to
consummate the Closing (as defined in the SUSP I PSA) under the SUSP I PSA,
including but not limited to all loan fees and costs, interest fees and costs,
reasonable attorney’s fees and costs in connection with the loan and all
securities reporting requirements in connection therewith, and recording fees,
documentary stamp taxes and intangible taxes on the note and mortgage, to the
extent actually paid.


5.    Credit. Notwithstanding clause (iv) of the second sentence of Section 4.6
or the first sentence of Section 4.7.1 of the Agreement, Purchaser shall only be
required to provide a credit to Seller at Closing for that portion of the
Purchaser TI Expenditures and Seller legal fees that, when added together,
collectively are in excess of $700,000.00.


6.    Publication and Confidentiality. Prior to Closing, neither Purchaser nor
Seller shall disclose the terms of this Amendment or the negotiations leading
hereto, or issue any press release or other information to the public regarding
the transaction contemplated herein, except as may be expressly approved in
writing in advance by the other party hereto. Notwithstanding the foregoing,
either party shall be permitted to make such disclosures solely to the extent as
are required in order to avoid a violation of applicable law, including the
securities laws and laws relating to financial reporting, in which case the
party required to make the disclosure shall allow the other party reasonable
time to comment on such release or announcement in advance of such public
disclosure. Purchaser specifically acknowledges that Parkway Properties, Inc.,
an affiliate of Seller, is a publicly traded company on the New York Stock
Exchange and is subject to the listing requirements thereof, as well as the
reporting requirements of the United States Securities and Exchange Commission.
Purchaser acknowledges and agrees not to discuss this Amendment or any of the
Properties with the SUSP I PSA Sellers or any of the SUSP I PSA Sellers agents,
affiliates or employees without Sellers prior written consent. This Section 6
shall survive Closing.


7.    Effectiveness of Amendment. Upon the execution and delivery hereof, the
Agreement shall be deemed to be amended and/or restated as hereinabove set forth
as fully and with the same effect as if the amendments made hereby were
originally set forth in the Agreement, and this Amendment and the Agreement
shall henceforth respectively be read, taken and construed as one and the same
instrument, but such amendments shall not operate so as to render invalid or
improper any action heretofore taken under the Agreement.



3

--------------------------------------------------------------------------------




8.    Miscellaneous.


(a)The terms of Sections 15.1 to 15.9 (inclusive), 15.10 (solely as it relates
to changes or modifications) and 15.11 of the Agreement shall apply to this
Amendment mutatis mutandis, as applicable


(b)Except as modified by this Amendment, all terms and conditions of the
Agreement shall remain unmodified and in full force and effect.


[SIGNATURES TO FOLLOW ON NEXT PAGE]



4

--------------------------------------------------------------------------------






The parties hereto have executed this Amendment effective as of the date set
forth above.


PURCHASER:


BANYAN STREET/GAP SUSP MEZZ HOLDINGS,     LLC,a Delaware limited liability
company


By:     /s/ Rodolfo Prio Touzet        
Name: Rodolfo Prio Touzet
Title: President











































--------------------------------------------------------------------------------




SELLER:




PKY SUSP, LLC,
a Delaware limited liability company


By:     /s/ David R. O'Reilly                
Name: David R. O'Reilly
Title: Executive Vice President and Chief Financial
Officer




By:     /s/ Jeremy R. Dorsett                
Name: Jeremy R. Dorsett
Title: Executive Vice President and General
Counsel







